Citation Nr: 1451787	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-34 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel



INTRODUCTION

The Veteran had active service from February 1969 to February 1971 and from May 1971 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.  These claims were previously remanded by the Board in December 2012 for further evidentiary development.  

In June 2009, the Veteran withdrew his request for a Board hearing.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(d), (e) (2014).

In addition to the physical claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  Additional evidence associated with this system, including records of VA medical treatment from as recently as May 2013.  


FINDINGS OF FACT

1.  The Veteran's low back disability did not manifest during, or as a result of, active military service.  

2.  The Veteran's right knee disability did not manifest during, or as a result of, active military service.  

3.  The Veteran's left knee disability did not manifest during, or as a result of, active military service.  




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for establishing entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for establishing entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in May 2006 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also notified the Veteran as to how VA determines the appropriate disability rating and effective date.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in April 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its December 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) contacted the Veteran and asked him to identify any additional medical evidence and provide all employment records, to include worker compensation records, with regard to the knee injury in approximately May 2006.  The Veteran was also scheduled for a VA examination to determine the etiology of all of his claimed disabilities.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2013).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Lumbar Spine Disability

The Veteran contends that he is entitled to service connection for a lumbar spine disability.  However, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service.  As such, service connection cannot be established.  

The Veteran's service treatment records do not reflect that he suffered from a chronic lumbar condition during active duty.  According to a September 1974 record, the Veteran was having shoulder and neck pain subsequent to football injuries.  There was no mention of low back or lumbar symptomatology.  The Veteran was seen for low back pain in March 1988 since the morning.  The Veteran denied any history of back pain or any trauma or injuries to the back.  The Veteran was diagnosed with rule out spasms.  This appears to have been an acute and transitory condition resolving prior to separation from active duty, as there is no record of further treatment or a diagnosis of a chronic disability.  The Veteran also denied having, or ever having had, bone, joint or other deformity, or recurrent back pain, in a report of medical history associated with an examination dated February 1989.  

The preponderance of the post-service evidence of record also fails to relate a current chronic lumbar disability to military service.  The first evidence of back symptomatology following separation from active duty is from 1998.  According to a November 1998 record (which has been translated from German into English), the Veteran had diffuse lumbar spine symptoms.  A December 1999 record notes that the Veteran fell from a vehicle on December 22, 1999, and was experiencing severe pain of the lower lumbar spine.  None of these records suggest a history of back pain since military service.  

According to an October 2004 VA treatment record, the Veteran had a 6 year history of low back pain with an acute exacerbation 1 week earlier.  Specifically, the Veteran was lifting a heavy meat grinding machine at work.  He was also noted to have intermittent low back pain since an injury in a motor vehicle accident several years earlier.  It was stressed that the Veteran's symptoms were only "very mild" until his recent lifting injury.  An August 2005 record from the Lower Keys Medical Center explains that the Veteran was moving a meat grinder when he slipped and landed on another meat grinder. None of these records suggest any relationship between the Veteran's current symptomatology and military service.  

A September 2007 magnetic resonance image (MRI) revealed diffuse disc bulges and facet hypertrophy, as well as facet arthritis causing mild right lateral recess encroachment at L5-S1.  A January 2008 record from a private physician with the initials D. S. reflects a history of back pain for 10 years or more.  It was noted that the pain was initially intermittent but was now constant.  The Veteran was diagnosed with a lumbar root injury and lumbar and sacral osteoarthritis.  

Finally, the Veteran was afforded a VA examination of the spine in April 2013.  It was noted that the Veteran was diagnosed with degenerative disc disease of the lumbar spine in 2010.  It was noted that the Veteran reported the onset of low back pain "a long time ago.  You know, when I got out . . . before I got out."  However, he reported not getting treatment for his back pain until 1995 when the condition worsened.  The examiner reviewed the evidence of record and examined the Veteran and concluded that it was less likely as not that the Veteran's degenerative disc disease of the lumbar spine was a result of military service.  Service medical records were generally silent for any recurrent/chronic back condition.  Post-service records indicated several injuries (namely a motor vehicle accident and lifting heavy object) occurring a significant period of time after separation contributed to the Veteran's current condition.  Age and obesity also have a significant role in the development of his current lumbar spine condition.  
 
The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a lumbar spine disability.  The Veteran's service treatment records reflect only one incident of low back pain.  This was an acute and transitory condition, as the Veteran himself denied back pain subsequent to this incident in 1989.  The post-service records also reflect that the Veteran's back pain first manifested around 1998.  The Veteran was seen for diffuse back pain at this time, and in October 2004 he reported a 6 year history of back pain.  In January 2008 he reported a history of 10 years or more.  All of these records suggest the onset of the Veteran's back pain around 1998 - or approximately 5 years after separation from active duty.  The Veteran has not alleged any specific injury or incident in service that his back condition may have resulted from, and the April 2013 VA examiner concluded that it was less likely than not that this condition was secondary to military service.  The examiner explained that there was no in-service evidence of a back injury but significant evidence of post-service injuries.  As such, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran's low back disability did not manifest during, or as a result of, active military service.  

The Board notes that the record also contains an October 2007 opinion from a physician with the initials R. L.  The entirety of the opinion reads "[a]t the patient's request, I am presenting a medical opinion that [the Veteran's] low back pain is a service-related injury.  There was no rationale provided or any discussion of a single fact in support of this assertion.  This opinion is of no probative value.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Dr. R. L. provided nothing more than a bare assertion without the slightest rationale or factual support, nor does Dr. L even mention the lack of in-service injury.  As such, the Board does not find this opinion to be probative.  

Finally, the Board recognizes that the Veteran believes he is entitled to service connection for his currently diagnosed lumbar spine disability.  However, the record contains no evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as determining the etiology of a back condition that manifested years after military service.  In July 2013, he asserted that he had provided numerous documents and medical records that show that his injuries were incurred while he was on active duty and that he had continuous care for these disabilities upon discharge.  Having reviewed this assertion, the Board does not agree.  The Veteran has not provided any medical or lay evidence documenting an in-service injury or a diagnosis of a chronic disability.  He has also failed to provide any evidence of chronic low back symptomatology since military service, instead conceding on numerous occasions that his symptomatology did not begin until around 1998.  As such, his assertion of numerous documents in support of his claim is without a factual basis.  

The Board notes that the Veteran did assert during his VA examination that he in fact first noticed back pain during service.  The Board does not find this assertion to be credible.  The record reflects numerous post-service injuries in 1999 and 2004.  None of the treatment records associated with these incidents suggests a history of back pain since military service.  Furthermore, the Veteran himself repeatedly asserted that the onset of his back pain was around 1998.  It was not until the examination of April 2013 that he asserted that his chronic symptomatology began during military service.    

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a low back disability must be denied.

Bilateral Knee Disabilities

The Veteran also contends that he is entitled to service connection for disabilities of the right and left knees.  However, the preponderance of the evidence of record demonstrates that neither of these disabilities manifested during, or as a result of, active military service.  As such, service connection cannot be established.  

Service treatment records fail to reflect any injuries, complaints or diagnoses associated with either knee.  According to a September 1977 record, the Veteran injured his right ankle playing soccer.  There was no mention of symptomatology associated with the right knee.  According to an April 1985 record, the Veteran complained of a left ankle strain times one day.  The Veteran had difficulty walking because he fell on the ground after twisting his right ankle.  Again, there was no mention of symptomatology associated with the knees.  The Veteran also denied having, or ever having had, bone, joint or other deformity, or a "trick" or locked knee, in reports of medical history associated with examinations as late as February 1986 and February 1989.  As such, there is no evidence of an injury or disability of either knee during active military service.   

The preponderance of the post-service evidence of record also fails to relate a current chronic disability of either knee to military service.  According to an August 2006 private treatment note, the Veteran injured his left knee by stepping in a hole in May 2006.  He indicated that he was doing fine until May 2006 when he stepped in a hole and started having pain around the left knee.  The Veteran reported that before this, he only had occasional aching in both knees, but nothing specific.  The Veteran denied problems with the right knee.  It was also noted in his history that the Veteran had never been treated for joint problems.  A MRI from June 2006 revealed a complex tear within the posterior horn of the left medial meniscus.  
The Veteran also reported a history of knee pain for only the past 3 weeks according to a June 2006 VA treatment note.  A January 2007 private note indicates that following the September 2006 surgery, the Veteran was doing well.  The diagnosis was degenerative changes of the left knee median compartment.  

An October 2007 record from the Mount Sinai Medical Center notes that the Veteran walked slowly and with a cane secondary to chronic pain and bilateral osteoarthritis.  There was no suggestion that this was in any way related to military service.  

The Veteran was afforded a VA examination of the knees in April 2013.  It was noted that the Veteran was diagnosed with bilateral knee degenerative joint disease in the early 2000s.  The Veteran reported the onset of bilateral knee pain and swelling since the early 2000s.  He did not recall any injuries or inciting events associated with the knees.  After reviewing the evidence of record and examining the Veteran, the examiner opined that it was less likely as not that degenerative joint disease of either knee was caused by or a result of military service.  The service records were silent for an in-service injury or a chronic or recurrent knee pain.  Onset of knee pain appears to have been in 2006 according to the records, which is significantly further then the date of separation.  Obesity with an elevated BMI as well as age would have a compounding role on the development of degenerative joint disease in any weight-bearing joint.  

The preponderance of the evidence of record demonstrates that service connection for a disability of either knee is not warranted.  Service treatment records reflect no injury, diagnosis or complaint associated with either knee.  The Veteran has not alleged any specific injury to either knee during military service either.  The first evidence of knee symptomatology is from May 2006 when the Veteran stepped in a hole and started experiencing left knee pain.  The Veteran himself denied any problems with the knees prior to this injury, other than occasional aching.  Finally, the April 2013 VA examiner concluded that it was less likely than not that the Veteran's current knee disabilities manifested during, or as a result of, active military service.  There was no evidence of knee symptomatology or injury during active duty and the Veteran himself did not recall any injuries or inciting events.  There were also no records of treatment following separation from active duty until May 2006 when the Veteran suffered a specific injury to the knee by stepping into a hole.  As there is no competent or probative evidence of evidence suggesting any potential link to military service, service connection cannot be established.  

The Board has again considered the private opinions of Dr. R. L.  A November 2007 opinion reads in its entirety "[a]t the patient's request, I am presenting a medical opinion that [the Veteran's] right knee pain is a service-related injury.  For the same reasons discussed in the previous section, the Board finds this opinion to have no probative value.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom, 12 Vet. App. at 187.  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black, 5 Vet. App. at 180.  Dr. R. L. provided nothing more than a bare assertion without the slightest rationale or factual support.  As such, the Board does not find this opinion to be probative.  

A May 2007 opinion from Dr. R. L. states that after performing surgery on the patient in September 2006, his underlying arthritic changes appeared to be more likely than not caused by injuries incurred in the service.  It was noted that it appeared that, "by [the Veteran's] history, the underlying degenerative problem and the condyle defect were caused by service-related activity.  Like the opinion discussed in the previous sections, this opinion is of very little probative value.  Again, Dr. R. L. provided no rationale in support of his conclusions that arthritic changes in September 2006 must be related to military service 13 years earlier, despite the absence of injury or complaints by the Veteran.  Furthermore, it is clear from the record that Dr. R. L.'s opinion was based on the Veteran's own unsubstantiated account, as he specifically stated that the opinion was based on the Veteran's history.  Medical opinions premised upon an unsubstantiated account of a veteran are of no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrence(s) described); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is not bound to accept a physician's opinion when it is based exclusively on the recitation of a veteran or other claimant).  Therefore, this opinion is without probative value as well.  

The Board again recognizes that the Veteran believes he is entitled to service connection for disabilities of the knees.  However, to date, the Veteran has not identified any specific injury to either knee during military service.  The record also does not contain any evidence to suggest that the Veteran has the requisite training to relate a knee injury (arising after a clear injury in 2006) to military service 13 years earlier.  As such, the Veteran's assertions are not competent evidence of causation.  

Finally, the Board again notes that in July 2013, the Veteran asserted that he had provided numerous documents and medical records that show that his injuries were incurred while he was on active duty and that he had continuous care for these disabilities upon discharge.  The record does not support this assertion in regards to his claimed knee disabilities.  The Veteran has not provided any evidence of an in-service knee injury or any probative evidence suggesting any possible link to military service.  In fact, the Veteran himself has failed to allege either an in-service injury or chronic symptomatology.  As such, his assertion of numerous documents in support of his claim is without basis.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for disabilities of the right and left knees must be denied.





ORDER

The claim of entitlement to service connection for a low back disability is denied.  

The claim of entitlement to service connection for a right knee disability is denied.  

The claim of entitlement to service connection for a left knee disability is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


